FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period ending12May 2016 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x GlaxoSmithKline plc Notification of Transactions of Directors, Persons Discharging Managerial Responsibilities or Connected Persons In accordance with DTR 3.1.4R(1)(a) GlaxoSmithKline plc ('GSK') was advised on 12 May 2016 that the following Directors and Persons Discharging Managerial Responsibilities ('PDMR') acquired GSK Ordinary Shares ('Shares') on 11 May 2016, at a price of 1476.34 pence per Ordinary Share, through GSK's ShareReward Plan (the 'Plan'): Director/PDMR Number of Shares under the personal contribution element of the Plan Number of Shares under the matching element of the Plan (GSK contribution) Sir Andrew Witty 8 8 Mr R G Connor 8 8 Mr S Dingemans 8 8 Mr N Hirons 8 8 Mr S A Hussain 8 8 Mr D S Redfern 8 8 Ms C Thomas 8 8 Mr P C Thomson 8 8 Dr P J T Vallance 9 9 Ms E Walmsley 8 8 Mrs V A Whyte 8 8 V A Whyte Company Secretary 12 May 2016 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:May 12,2016 By:VICTORIA WHYTE VictoriaWhyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
